DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on September 1, 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea comprising a step of generating a power conservation action.  Generating a power conservation action, in and of itself, may be construed as a process that can be performed entirely in the human mind.  A person could evaluate criteria related to the power or performance of the system and make a judgment that a specified power conservation action ought to be taken.  Without application of the power conservation action to the system, it remains a mere mental designation. 
This judicial exception is not integrated into a practical application because the remaining limitations are either additional steps that may be performed mentally, or they represent insignificant extra-solution activity.  The additional steps of receiving data associated (MPEP 2106.05(g)).  Similar reasoning may be applied to claims 7 and 8, which further limit the data gathered.  Claims 3-6 are additional steps that may be performed mentally because they are directed towards steps of scheduling operations, defining policies, or assigning operations to data processing components.  Without specific application of the steps to the system, they may be construed as mental designations – e.g., mentally determining a schedule for an operation, mentally determining that an operation is assigned to a data processing component, etc.
 Similar reasoning may be applied to the determination as to whether the claims include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements do not amount to significantly more than an abstract idea because they represent the insignificant extra-solution activity of data gathering.  Additionally, the steps of receiving data associated with data processing operations and receiving power requirements data represent the court-recognized well-understood, routine, and conventional activity of receiving or transmitting data over a network (MPEP 2106.05(d)(II)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 4-6 recite “the received component data” in line 2 of each claim.  There is insufficient antecedent basis for this limitation.  There is no prior original recitation of received component data in the claims.  The Examiner notes that claim 1 recites “receiving data associated with data processing operations” and “receiving power requirements data”, but there is no recitation of receiving component data.
Claim 7 recites “the generated at least one power consumption action” in line 5. There is insufficient antecedent basis for this limitation.  There is no prior original recitation of generating at least one power consumption action in the claims.  The Examiner notes that claim 1 recites “generating at least one power conservation action”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of U.S. Patent No. 9,021,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by the patent claims when considered collectively.  Application claims 1-8 are written in such a manner that they correspond to the limitation of patent claims 1, 2, 5, 6 distributed across a different number of claims.  Patent claim 1 includes additional limitations beyond what is recited in patent claim 1, but the limitations of application claim 1 are also present in patent claim 1.   Additionally, patent claim 1 includes limitations from application claim 7.  Application claims 4-6 are collectively reflecting in patent claim 5, and patent claims 2 and 6 correspond to application claims 2 and 3. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Belady et al., U.S. Patent Application Publication No. 2006/0184287.
Regarding claim 1, Belady discloses a method comprising:
receiving data associated with data processing operations of the data processing enterprise [Fig. 5: data center 500], 
wherein the information related to data processing operations comprises information related to data processing operations to be performed, and information related to data processing operations completed [Fig. 6, 7, steps 602 and 702: future utilization data predicted based on collected utilization data], and 
receiving power requirements data, wherein the power requirements data includes a power threshold, or a redistribution of data processing operations to components to reduce power consumption [steps 703 and 704: desired capacity requirement dictates that excess resources are placed in a reduced power consumption mode, leaving remaining resource to execute processing, i.e., redistributing data processing operations to reduce power consumption]; and 
generating at least one power conservation action based at least in part on the received data associated with the data processing operation and the received power requirements data [steps 703 and 704: reduced power consumption mode].
Regarding claim 8, Belady teaches that the data associated with data processing operations comprises data related to performance of hardware components of the data [para. 0002: “Examples of resources typically found in computer systems include processors, input/output (I/O) devices, data storage devices, communication ports, displays, peripheral devices (e.g., printers, scanners, etc.), and so on.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizuyabu et al., U.S. Patent Application Publication No. 2003/0131274, discloses a system that determines a number of pending instructions and adjusts a power mode accordingly [para. 0019].
Yasuo, U.S. Patent Application Publication No. 2007/0186121, discloses a data center power management system that receives power consumption information, compares the information to a threshold value, and enacts a power control policy [Fig. 7].
Naffziger, U.S. Patent Application Publication No. 2004/0117680, discloses a data center power management system that monitors workloads on processors and adjusts power limits on the processors according to the workload [para. 0030].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov